CODE OF ETHICS PROFIT INVESTMENT MANAGEMENT A. Introduction Rule 204(A)-1 requires investment advisers to adopt codes of ethics and reporting requirements to prevent fraudulent, deceptive and manipulative practices.Profit Investment Management (“PIM”) is an investment adviser for clients, including the Profit Funds Investment Trust (the “Trust”). This Code of Ethics is based on the principle that the officers, directors, and employees of PIM have a fiduciary duty to place the interests of PIM’s clients (“PIM Clients”) before their own interests, to conduct all personal securities transactions consistently with this Code of Ethics (the “Code”), and in such a manner which does not interfere with the portfolio transactions of PIM Clients, or otherwise take unfair advantage of their relationship to PIM Clients. Supervised persons covered by this Code must adhere to this general principle as well as comply with the specific provisions of this Code as well as comply with applicable securities laws. Supervised persons must promptly report any violations of the Code to the named Compliance Officer. B. Definitions 1. “Access person” means: (1) any director or officer of PIM, and (2) any employee of PIM who, with respect to any client, makes any recommendations, participates in the determination of which recommendation will be made, or who, in connection with his or her duties, has access to any information concerning recommendations being made by PIM to any client. An employee of a company in a control relationship does not become an “access person” simply by virtue of the following: -1- normally assisting in the preparation of public reports, but not receiving information about current recommendations or trading; a single instance of obtaining knowledge of current recommendations or trading activity; or, infrequently and inadvertently obtaining such knowledge. The Compliance Officer(s) for PIM are responsible for determining who are access persons. 2. “Automatic investment plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation.An automatic investment plan includes a dividend reinvestment plan. 3. A security is “being considered for purchase or sale” when the order to purchase, or sell such security has been given, or prior thereto when, in the opinion of an investment manager, a decision, whether or not conditional, has been made (even though not yet implemented) to make the purchase or sale, or when the decision-making process has reached a point where such a decision is imminent. 4. “Beneficial ownership” shall be interpreted in the same manner as it would be in determining whether a person is subject to the provisions of Section 16 of the Securities Exchange Act of 1934 and the rules and regulations thereunder, except that the determination of direct or indirect beneficial ownership shall apply to all securities which an access person has or acquires.(See Appendix A for a more complete description.) 5. “Compliance Officer” means Michelle Profit or, in her absence, an alternative Compliance Officer (Eugene Profit), or their respective successors in such positions. 6. “Control” shall have the same meaning as that set forth in Section 2(a)(9) of the Act. 7. “Equivalent security” means any security issued by the same entity as the issuer of a subject security, including options, rights, warrants, preferred stock, restricted stock, phantom stock, bonds and other obligations of that company, or a security convertible into another security. 8. “Immediate family” of an individual means any of the following persons who reside in the same household as the individual: Child Stepchild Grandchild Parent Step-parent Grandparent Spouse Sibling -2- Mother-in-law Father-in-law Son-in-law Daughter-in-law Brother-in-law
